Citation Nr: 0738101	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  02-11 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 
2002 for the assignment of an increased rating to 50 percent 
for post traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 30, 
1999 for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1979 to August 
1995.  

By rating action in May 1996, the RO, in part, granted 
service connection for PTSD and assigned a 30 percent 
evaluation; effective from September 1, 1995, the day 
following the veteran's discharge from service.  The veteran 
was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 decision by 
the RO which, in part, assigned an increased rating to 50 
percent for PTSD and granted TDIU; each effective from March 
18, 2002, the date of receipt of the veteran's claim.  In 
June 2005, the Board granted service connection for residuals 
of brain injury, to include a seizure disorder, and remanded 
the issues currently on appeal for additional development.  
By rating action in October 2005, the RO assigned a 60 
percent evaluation for residuals of brain damage; effective 
of May 20, 2000, and assigned the same effective date for the 
veteran's TDIU.  

By rating action in April 2007, the RO found that there was 
clear and unmistakable error (CUE) in the October 2005 rating 
decision concerning the effective date assigned for the 60 
percent evaluation for residuals of brain damage and TDIU, 
and revised the effective date to March 30, 1999.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not perfect an appeal from the May 1996 
rating decision that granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from September 1, 
1995, the day following discharge from service.  

3.  A formal claim for a TDIU and an increased rating for 
PTSD was received on March 18, 2002.  

4.  A 50 percent evaluation for PTSD was assigned by the RO 
in an October 2003 rating decision, effective from March 18, 
2002.  

5.  Within the one year period prior to March 18, 2002, there 
is no persuasive medical evidence that the veteran's PTSD had 
increased in severity to a degree commensurate with the 
criteria for a higher evaluation of 50 percent or more.  

6.  The earliest effective date for the establishment of a 50 
percent evaluation for PTSD is March 18, 2002, the date of 
receipt of claim.  

7.  A TDIU was granted by the RO in October 2003, and was 
subsequently made effective from March 30, 1999, the date 
that the veteran's service-connected disabilities satisfied 
the minimum criteria for a TDIU.  

8.  The earliest effective date for the establishment of a 
TDIU is March 30, 1999.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 18, 2002, for the 
assignment of a 50 percent evaluation for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5101(a), 5102, 5103, 
5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 3.400(o)(2) (2007).  

2.  An effective date earlier than March 30, 1999, for an 
award of a TDIU is not warranted.  38 U.S.C.A. §§ 5101(a), 
5100, 5101(a), 5102, 5103, 5103A, 5107, 5108, 5110(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 
3.341, 3.400(o)(2), 4.16(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in January and December 2003, and 
February 2006 fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although some of the letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in January and October 2005 and April 2007.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 2007-7130 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran was notified 
of his responsibility to submit evidence which showed that 
his service-connected disabilities rendered him unemployable; 
of what evidence was necessary to establish an earlier 
effective date, and why the current evidence was insufficient 
to award the benefits sought.  The letters also advised the 
veteran and his attorney that he needed to submit evidence 
that he filed a formal or informal claim for an increased 
rating for his PTSD and/or evidence showing that there had 
been an increase in the severity of his PTSD, prior to March 
18, 2002.  

The veteran's service medical records and all VA and private 
medical records identified by the veteran, including Social 
Security records, have been obtained and associated with the 
claims file.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
attorney clearly have actual knowledge of the evidence that 
is required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his attorney by the VA, it is reasonable 
to expect that the veteran understands what was needed to 
prevail.  Moreover, any error in VA's notice to the veteran 
(which is initially presumed to be prejudicial) is in fact 
harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 
2007) (burden is on VA to show that error in notice was not 
prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2007).  

Further, under the applicable criteria, total disability 
ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2007).  

Even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2007).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2007).  

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) 
(2007); see also 38 C.F.R. § 3.155(a) (2007).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.  

VA regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected 
within one year of the date that notice of the determination 
is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007).  

Factual Background

By rating action in May 1996, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from September 1, 1995, the day following the 
veteran's discharge from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  Service connection was also established 
for residuals of fractures of the lumbar and cervical spine; 
each rated 10 percent disabling, and for surgical scars from 
a herniorrhaphy and removal of neurofibroma from the scalp; 
each rated noncompensably disabling, also effective from 
September 1, 1995.  The combined disability rating for all of 
the service-connected disabilities was 40 percent.  The 
veteran was notified of this decision and did not appeal.  

By rating action in July 1998, the RO denied service 
connection for seizures claimed as a residual of a head 
trauma.  The veteran and his representative were notified of 
this decision and did not appeal.  

In May 2000, the veteran requested to reopen the claim of 
service connection for residuals of a head trauma, claimed as 
brain damage.  By rating action in September 2000, the RO 
denied service connection for brain damage on the basis that 
the claim was not well grounded.  In August 2001, the RO 
readjudicated and denied the claim on a de novo basis.  

In September 2001, the veteran, through his attorney, filed a 
notice of disagreement to the September 2000 rating decision.  
Enclosed with the application was a copy of a July 1998 
Social Security disability determination and numerous medical 
records.  The medical evidence consisted primarily of VA and 
service department records, including duplicate VA outpatient 
records through May 1998.  The Social Security determination 
found that the veteran was disabled since June 1, 1995.  

In March 2002, the veteran, through his attorney, filed a 
claim for an increased rating for PTSD and TDIU.  By rating 
action in October 2003, the RO assigned an increased rating 
to 50 percent for PTSD and granted TDIU; each effective from 
March 18, 2002.  The RO indicated that the effective date 
assigned for the 50 percent evaluation for PTSD was 
established as of the date of receipt of his claim for 
increase.  Additionally, the 50 percent evaluation, when 
combined with the veteran's other service-connected 
disabilities satisfied the minimum schedular criteria for the 
grant of TDIU.  Therefore, the same effective date was 
assigned for his TDIU.  The veteran perfected an appeal as to 
the effective dates assigned, and those issues were merged 
with the perfected appeal of service connection for residuals 
of a head injury, claimed as brain damage with seizure 
disorder.  

In June 2005, the Board granted service connection for 
residuals of brain damage, to include a seizure disorder, and 
remanded the remaining earlier effective date issues for 
additional development.  By rating action in October 2005, 
the RO assigned a 60 percent evaluation for brain damage; 
effective from May 22, 2000, the date of receipt of the 
veteran's reopened claim.  The RO also assigned the same 
effective date for TDIU, on the basis that the service-
connected disabilities satisfied the minimum schedular 
criteria for TDIU on the same date.  

By rating action in April 2007, the RO found that there was 
CUE in the October 2005 rating decision as to the effective 
dates assigned for the 60 percent evaluation for brain damage 
and TDIU.  The RO found that a VA clinician's note, dated 
within one year of receipt of the reopened claim, showed a 
relationship between the veteran's brain damage/seizure 
disorder and service, and was accepted as an informal claim.  
Therefore, the RO concluded that the appropriate effective 
date for the 60 percent evaluation and TDIU, by virtue of 
meeting the minimum schedular criteria for TDIU on the same 
date, should be March 30, 1999, the date of the clinician's 
note.  

PTSD

The veteran's attorney contends that the 50 percent 
evaluation for PTSD should be assigned from March 18, 2000, 
one year from the date of receipt of the claim for increase.  
The attorney argues that the veteran was found to be totally 
disabled by the Social Security Administration since 1995, 
based in large part, on his PTSD.  Therefore, he asserted 
that it was "factually ascertainable" that a higher 
evaluation was warranted during the one year period prior to 
receipt of his claim for increase under the provisions of 
38 C.F.R. § 3.400(o)(2).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability had increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

In this case, a formal claim for an increased rating was 
received on March 18, 2002.  A subsequent VA psychiatric 
examination in August 2003 showed the veteran was alert, well 
oriented, and cooperative.  His mood was angry, but his 
responses were relevant and revealed no impairment in thought 
process or communication.  There was no inappropriate 
behavior, his memory was intact, and he had no obsessive or 
ritualistic behavior.  He denied any panic attacks or 
suicidal ideations, but admitted to homicidal thoughts should 
anyone cross him.  His hygiene was adequate.  The veteran 
reported major depression, crying spells, poor sleep, and 
visions of seeing a buddy in a coma.  The examiner opined 
that the veteran's symptoms showed marked impairment in 
social, familiar, and occupational functioning.  

In October 2003, the RO concluded that the clinical findings 
from the August 2003 VA examination satisfied the criteria 
for the next higher evaluation of 50 percent under Diagnostic 
Code 9411, and assigned an effective date for the increased 
rating of March 18, 2002, the date of receipt of the claim 
for increase.  

At this point, it should be noted that the RO found the 
appropriate effective date for the 50 percent rating to be 
the date of receipt of his claim rather than the date it was 
factually ascertainable that entitlement arose as evidenced 
at the time of the August 2003 VA psychiatric examination, 
and although the governing legal criteria provide to the 
contrary.  The veteran's attorney argues that the veteran 
should be assigned an effective date one year earlier than 
the date of receipt of his claim for increase, simply by 
reason of the fact he was found to be totally disabled by the 
SSA since 1995.  The attorney did not offer any specific 
evidence or refer to any particular medical record that 
showed an actual increase in the veteran's PTSD during the 
one year period prior to receipt of the claim for increase.  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  However, in this case, there is no evidence of 
increased disability referable to the veteran's PTSD within 
one year of receipt of his claim for increase.  Although the 
evidentiary record includes numerous VA medical records, none 
of the reports showed any specific findings or treatment 
referable to his PTSD during the one year period prior to 
receipt of his claim for increase.  

The July 1998 Social Security disability determination and 
accompanying medical records showed treatment primarily for 
physical problems related to his seizure disorder.  The 
medical records included mostly duplicate VA outpatient notes 
from 1996 to May 1998, and did not show any significant 
change or abnormal psychiatric findings suggestive of 
increased disability beyond that contemplated by the 30 
percent evaluation previously assigned.  The clinical 
findings were essentially the same on all of the outpatient 
notes and showed no significant psychiatric impairment or 
increased disability since the April 1996 VA psychiatric 
examination, which was the basis for the assignment of a 30 
percent rating.  The Board finds that the accompanying 
medical records did not provide evidence of increased 
disability for PTSD or of total disability based on service-
connected disabilities for the year preceding receipt of his 
claim for increase in March 2002.  Thus, the SSA 
determination and accompanying medical reports are of little 
probative value in his current claim for an earlier effective 
date.  The Social Security determination and accompanying 
medical records pertained to treatment outside the one year 
period for consideration under the exception for an earlier 
effective date.  38 C.F.R. § 3.400(o)(2).  

After reviewing the numerous VA medical reports from March 
2001 to March 2002, the Board finds no objective evidence 
which would tend to show an "ascertainable" increase in the 
veteran's PTSD.  As there is no objective evidence showing an 
"ascertainable" increase in disability within one year of 
the date of receipt of the veteran's claim, there can be no 
basis for the assignment of an earlier effective date.  

Absent assertions of clear and unmistakable error in a prior 
rating decision, there is no basis upon which the Board may 
assign an effective date earlier than March 18, 2002 for the 
award of a 50 percent evaluation for service-connected PTSD.  

TDIU

The veteran's attorney has made various arguments concerning 
the appropriate effective date to be assigned for the grant 
of TDIU, initially asserting in July 2004, that the date 
should be one year prior to receipt of his claim for an 
increased rating for PTSD or March 18, 2001.  In February 
2005, he asserted that the effective date should be September 
21, 2000, one year earlier than his claim for an increased 
rating.  Having been assigned an effective date earlier than 
September 2000 by the RO in October 2005, the attorney now 
argues that the effective date should be September 1, 1995, 
the date that he was found totally disabled by SSA, based on 
the Social Security records which clearly established that it 
was "factually ascertainable" that he was unemployable 
since 1995.  

Concerning the attorney's most recent argument for an 
effective date back to 1995, the Board points out that the 
veteran did not appeal the February 1996 rating decision that 
denied his claims for increased ratings.  At that time, the 
veteran's service-connected disabilities did not met the 
minimum criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16, nor was there any evidence of record suggesting 
consideration on an extraschedular basis.  Therefore, that 
decision is final and, absent a claim of clear and 
unmistakable error, which is not asserted in this case, there 
is no basis for the assignment of an effective date earlier 
than February 1996.  38 C.F.R. § 20.1103.  

A claim for TDIU, qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. 
§ 3.400(o)(2), cited above.  Under those provisions, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  

Here, the veteran submitted a formal claim for an increased 
rating and TDIU on March 18, 2002.  The clinical findings on 
a subsequent VA psychiatric examination in August 2003 showed 
that the veteran's PTSD had worsened, and he was granted an 
increased rating to 50 percent, effective from the date of 
receipt of his claim for increase.  The 50 percent rating, 
along with the veteran's other service-connected disabilities 
satisfied the minimum schedular criteria for entitlement to 
TDIU, and the RO assigned the same effective date of March 
18, 2002, which was consistent with the general provisions of 
VA regulations concerning effective dates for increased 
rating claims discussed above.  Next for consideration would 
then be whether the one exception to the general rule 
governing rating claims is applicable to the facts in this 
case.  That is, whether it is "factually ascertainable" 
that there was an increase in the service-connected 
disabilities such that it rendered the veteran unemployable 
within one year of receipt of his formal claim for TDIU in 
March 2002.  

In this case, however, the veteran was subsequently granted 
service connection for residuals of brain damage with seizure 
disorder by the Board in June 2005, and was assigned a 60 
percent evaluation by the RO in October 2005; effective from 
May 22, 2000, the date of his reopened claim.  Because the 60 
percent rating satisfied the minimum schedular requirements 
for TDIU, the RO also assigned an earlier effective date of 
May 22, 2000, for the veteran's TDIU.  It should be noted 
that the effective date assigned was actually more than one 
year prior to receipt of the veteran's formal claim for TDIU.  

The RO subsequently found that there was CUE in the October 
2005 rating decision concerning the effective dates assigned 
for the residuals of brain damage and TDIU.  The RO found 
that a March 1999 VA clinician's note which related the 
veteran's seizures to service was dated within one year of 
receipt of his "formal claim" and assigned an earlier 
effective date of March 30, 1999, for the 60 percent 
evaluation for residuals of brain damage and TDIU.  The RO 
stated in the April 2007 rating decision that although the 
May 2000 claim was a reopened claim, VA treatment notes dated 
in March 1999 evidenced entitlement to the benefit sought 
within the one year prior to May 2000.  

However, VA regulations pertaining to reopened claims 
specifically provide that the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(r).  There are no 
exceptions to this provision of the regulations.  While the 
veteran contends that he was totally disabled many years 
prior to the March 1999 effective date of service connection 
for residuals of a brain injury and award of a TDIU, the date 
of filing of a claim is controlling in determinations as to 
effective dates.  See Lalonde v. West, 12 Vet. App. at 380 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating potential 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  The effective date of an award of service connection is 
not to be based on the date of earlier medical evidence which 
might demonstrate a diagnosis, but on the date of filing of 
the application (here, a request to reopen the previously 
denied claim) upon which service connection was eventually 
awarded for residuals of a brain injury which then gave rise 
to the earlier effective date for a TDIU.  Lalonde, supra.  
Further, medical reports are accepted as an informal claim 
only where service connection has already been allowed, or 
where it has been denied only because the claimed disability 
was noncompensable in degree.  See 38 C.F.R. §§ 3.155, 3.157 
(2007); Brannon v. West, 12 Vet. App. at 35.  Thus, the RO's 
assignment of an effective date of March 30, 1999, for the 
reopened claim and the 60 percent evaluation for residuals of 
brain damage upon which the earlier effective date for a TDIU 
was predicated, was earlier than that permitted by applicable 
law and regulations.  

In this case, the RO assigned an effective date of March 30, 
1999 for a TDIU predicated upon a finding that the veteran 
met the schedular criteria for such from that date which, as 
noted above, was based on an effective date for service 
connection for the residuals of brain damage that was earlier 
than the date allowable under the applicable criteria 
discussed above.  38 C.F.R. § 3.400(o)(2), (r).  
Consequently, the Board concludes that an effective date 
earlier than March 30, 1999 for the award of a TDIU is not 
warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.  


ORDER

An effective date earlier than March 18, 2002, for the 
assignment of an increased rating to 50 percent for PTSD is 
denied.  

An effective date earlier than March 30, 1999, for a grant of 
a TDIU is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


